Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/21 has been entered.

Response to Arguments
Applicant’s arguments relating to the new claim limitations, filed 07/28/21, with respect to all pending claims have been fully considered and are persuasive.  The rejection of all pending claims have been withdrawn.
The previous drawing objection(s) has/have been addressed and is/are withdrawn.
The previous specification objection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(a) rejection(s) has/have been addressed and is/are withdrawn.
The previous 35 U.S.C. 112(b) rejection(s) has/have been addressed and is/are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/08/20 is acknowledged.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “holes between the individual strands of the second mesh” (see at least claim 1; it is suggested to assign a reference numeral and to update Figure 5 and the specification accordingly; since there is a structural distinction between the holes 510 of the first mesh, then there should be a separate reference numeral when referring to the holes of the second mesh) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
regarding some of the new claim limitations:
“first mesh comprising individual strands”;
“second mesh comprising individual strands”;
“solid sheet in contact with the first mesh and the second mesh”;
“holes between the individual strands of the first mesh are larger than holes between the individual strands of the second mesh”;
“the individual strands of the first mesh are thicker than the individual strands of the second mesh”;
“at least two of the individual strands of the first mesh are parallel to each other”;
“the solid sheet is woven with the first mesh and the second mesh”;
“the solid sheet is disposed between the holes of the first mesh and the holes of the second mesh”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-9, 15-19, and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The new subject matter are the following limitations:
“solid sheet in contact with the first mesh and the second mesh” (see independent claims 1, 15, and 21)(emphasis added).
Applicant’s disclosure does not provide support for these new limitations; thus, these limitations appear to be directed to new subject matter. In applicant’s remarks, applicant has not yet indicated where clear support could be found in the specification for the new limitations (besides pointing to Figure 5 as showing support). Upon review of applicant’s specification, there is a lack of antecedent basis for the limitation recited above as well as a lack of antecedent basis for the phrase “in contact with”. Also, applicant’s specification does not provide a definition for the claim term “contact” or for the phrase “in contact with”. Thus, examiner uses broadest reasonable interpretation (BRI) to interpret the claim term “contact” in the phrase “in contact with” to mean “the act, state, or condition of physical touching”. While applicant indicated Figure 5 as providing support for the new limitation, it is noted that Figure 5 is an isometric perspective/viewpoint and not a cross-sectional perspective/viewpoint. In the isometric perspective/viewpoint, it is not absolutely certain which portions of structures (such as layers) are contacting each other because there could be space between the structures/layers that is not apparently shown in isometric perspective/viewpoints. In Figure 4, the elastomeric annular cannot (emphasis added) be in contact with the solid sheet 515 because the individual strands are understood to be completely and entirely embedded within the elastomeric annular seal 220.
Claim(s) 2-9, 16-19, and 22-26 is/are also rejected since it/they depend(s) from a rejected parent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597.  The examiner can normally be reached on M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	07/31/21